Citation Nr: 0831979	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  07-04 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for an anxiety disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1964 to 
December 1967.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2004 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia, which, in pertinent part, 
denied entitlement to compensation for anxiety under 
38 U.S.C.A. § 1151.  

In May 2008, the veteran provided testimony at a 
videoconference hearing before the undersigned.  A transcript 
of this hearing is of record.

During his May 2008 hearing, the veteran raised the issue of 
whether new and material evidence has been submitted to 
reopen a claim for entitlement to compensation for a cardiac 
disability under 38 U.S.C.A. § 1151, and to entitlement to a 
fee-basis card for treatment outside the VA healthcare 
system.  These issues are referred to the RO for appropriate 
action.

The veteran and his representative also stated that they 
wished to reopen a claim for an effective date earlier than 
June 4, 1998, for the award of a total disability rating 
based on individual unemployability (TDIU).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that in the case of a final effective date decision only 
clear and unmistakable error could yield an earlier effective 
date because a new and material based reopening would provide 
an effective date no earlier than the date of the claim to 
reopen, and that date would be after the previous denial.  
Leonard v. Principi, 17 Vet. App. 447; (2004).  In any event 
this matter is also referred to the RO. 

During the May 2008 video hearing, the veteran's 
representative also stated that the veteran wished to pursue 
a motion for clear and unmistakable error (CUE) in the 
Board's September 2006 decision denying an effective date 
earlier than June 4, 1998, for the grant of TDIU.  There is 
no evidence that the representative has filed a CUE motion in 
accordance with the provisions of 38 C.F.R. § 20.1404 (2007).  
The veteran and his representative are advised that if they 
wish to pursue such a motion they should file the motion in 
accordance with the provisions of that regulation. 


FINDING OF FACT

An anxiety disorder is not the result of an event not 
reasonably foreseeable, carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in the furnishing of medical treatment.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C. 
§ 1151 for an anxiety disorder have not been met.  38 
U.S.C.A. § 1151; 38 C.F.R. §§  3.358, 3.800 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In a letter issued in July 2003, prior to the initial 
adjudication of the claim, the RO notified the veteran of the 
evidence needed to substantiate his claim for compensation 
under 38 U.S.C.A. § 1151.  The letter also satisfied the 
second and third elements of the duty to notify by informing 
the veteran that VA would try to obtain medical records, 
employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The veteran has substantiated his status as a veteran.  He 
was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements 
of the claim, by a March 2006 letter. 

VCAA notice should be given before an initial AOJ decision is 
issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  
While complete VCAA notice was provided after the initial 
adjudication of the claim, this timing deficiency was 
remedied by the issuance of VCAA notice followed by 
readjudication of the claim.  Mayfield v. Nicholson, 499 F. 
3d 1317 (Fed. Cir. 2007).  The claim was readjudicated in the 
January 2007 SSOC. Therefore, any timing deficiency has been 
remedied.



The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, records from various 
federal agencies, and private medical records.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  The threshold for getting an 
examination under the VCAA is low.  McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006).

The Board acknowledges that the veteran has not been afforded 
a VA examination or medical opinion in response to his claim 
but has determined that no such examination or opinion is 
required.  The medical evidence of record is sufficient to 
decide the claim and there is no reasonable possibility that 
such an examination would result in evidence to substantiate 
the claim.  In this regard, the Board notes that the record 
is devoid of any evidence showing that the veteran's 
hypotensive reaction to the November 1998 change in his 
medication was not reasonably foreseeable, or constituted 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault.  In addition, there 
is no indication that the veteran has been diagnosed with an 
anxiety disorder other than his service-connected PTSD.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability or a qualifying death of a 
veteran in the same manner as if such additional disability 
or death were service-connected.

A disability or death is a qualifying additional disability 
or qualifying death if it was not the result of the veteran's 
willful misconduct and it was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility, and the 
proximate cause of the disability or death was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the Department in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event not reasonably foreseeable.  38 
U.S.C.A. § 1151 (West 2002).

The veteran filed his claim for compensation under the 
provisions of 38 U.S.C.A. § 1151 in March 2003.  Because the 
claim was filed after October 1, 1997, the current version of 
38 U.S.C. § 1151 is controlling.  See VAOPGCPREC 40-97 
(1997).

Analysis

Service connection is currently in effect for post-traumatic 
stress disorder.

The veteran contends that he incurred an additional anxiety 
disorder, as a result of treatment at the Salem VAMC in 
November 1998.  He asserts that on November 2, 1998, he was 
instructed by his VA physician to discontinue use of a 
Nitroglycerin patch and to begin taking Isordil to treat his 
cardiac condition.  He began taking the new medication on 
November 11, 1998, at which time he lost consciousness while 
driving and was hospitalized for a hypotensive response 
secondary to the Isordil.  

Records of treatment at the Salem VAMC document the change of 
medication on November 2, 1998, however, there are no records 
showing treatment for a hypotensive reaction later that 
month.  

In support of his claim, the veteran provided an August 2001 
letter from his private physician who stated that the 
veteran's near-death experience in November 1998 compounded 
his PTSD.  In a second letter, dated June 2002 and written by 
the veteran's therapist, the veteran's near-fatal reaction to 
medication provided by the Salem VAMC was noted to contribute 
to his distrust of the VA and government.  

The medical evidence of record is entirely negative for 
evidence that the veteran incurred an anxiety disorder, other 
than his pre-existing service-connected PTSD, as a result of 
his treatment with the Salem VAMC in November 1998.  

On the contrary, the letters provided from the veteran's 
physician and therapist show that the veteran's hypotensive 
reaction to Isordil resulted in an exacerbation of his 
already service-connected PTSD, not an additional anxiety 
disorder.  The Board has considered the statements and 
testimony of the veteran in support of his claim, but notes 
that the that the veteran is not competent to render an 
opinion as to a medical diagnosis.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

The statements the veteran submitted in support of his claim 
establish that he required medical attention following the 
change of his medication in November 1998, but they do not 
show that he incurred an additional anxiety reaction as the 
result of VA treatment, much less that such incurrence was 
the result of fault on the part of VA or of an event not 
reasonably foreseeable.  Therefore, the claim cannot be 
granted, and entitlement to benefits pursuant to 38 U.S.C.A. 
§ 1151 is denied.  



ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for an 
anxiety disorder is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


